Citation Nr: 0403190	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cancer of the kidney, 
status post radical nephrectomy, as a result of exposure to 
herbicides and on a direct basis.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
February 1968. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for cancer of the kidney as a result of 
exposure to herbicides.


For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.
 

REMAND

The veteran contends that he was exposed to dangerous 
herbicide in service.  Thus, the circumstanceers of his 
service must be considered.  However, the claims folder does 
not include all of the veteran's service medical records and 
service personnel records. 

The veteran's diagnosis of clear cell carcinoma of the left 
kidney is not a recognized herbicide-related condition listed 
in 38 C.F.R. § 3.309(e), which would allow for presumptive 
service connection based on exposure to herbicides used in 
Vietnam.  However, the veteran's claim must be reviewed to 
determine if service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation).  Furthermore, this 
aspect of the claim raises a medical question that warrants 
additional development of the record, including a VA 
examination.

Therefore, the case is hereby REMANDED for the following 
development:

1.  Attempt to obtain complete treatment 
records from St. Elizabeth's Hospital, in 
Youngstown, Ohio, from July 1977 through 
August 1977.  Any other treatment records 
not already requested shall be obtained 
regarding the veteran's clear cell 
carcinoma of the kidney and residuals 
thereof.

2.  Obtain all available service medical 
records and service personnel records.

3.  Obtain from the veteran specific 
information on his as to when and where he 
believes he was exposed to dangerous 
herbicides in service.

4.  The veteran should be scheduled for a 
VA examination regarding his kidney 
condition.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all kidney disorders that 
might be present.  

The examination report should include a 
response to the following question:

Taking into account the entire 
record, including the examination 
findings and the information in the 
claims folder, is it at least as 
likely as not that he veteran has 
incurred cancer of the kidney as a 
result of exposure to herbicides in 
service or as a result of any 
disease, injury or other incident of 
service.
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's medical 
history.

5.  After the development requested above 
has been completed, re-adjudicate the 
veteran's claim of entitlement to service 
connection for cancer of the kidney, 
status post radical nephrectomy, taking 
into account the entire record.  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he should 
be furnished with a Supplemental Statement 
of the Case regarding entitlement to 
service connection for cancer of the 
kidney, status post radical nephrectomy, 
as a result of exposure to herbicides and 
on a direct basis, which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran must be given the 
opportunity to respond to the Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
this case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




